DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Acknowledgements
This communication is in response to
Application filed on 11/27/2018.

Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was discussed in an interview and then was given and confirmed by an email from Attorney of record Mr. Kerry S. Liang (Reg. No. 60,519) on 03/11/2021.
Please find below a listing of all pending claims. The status of the claims are set forth in parentheses. For those currently amended claims, underlined emphasis indicates insertions and strikethrough or [[ ]] emphasis indicates deletions.

Claims Amendments:
AMENDMENTS TO THE CLAIMS


What is claimed is:
Claim 1. (Original) A method, comprising:
generating a portion of a graph dataset for each computing node of a plurality of computing nodes in a distributed computing system by, for each subject vertex of a plurality of vertices in a graph:
recording for the computing node an offset for the subject vertex, wherein the offset references a first position in an edge array for the computing node;
for each edge of a set of edges coupled with the subject vertex in the graph, calculating an edge value for representing the edge based on a connected vertex identifier that identifies a connected vertex coupled with the subject vertex via the edge by:
when the edge value is assigned to the first position, determining the edge value based on a first calculation, 
when the edge value is assigned to a second position in the edge array subsequent to the first position, determining the edge value based on a second calculation different from the first calculation, and
in the computing node, recording the edge value in the edge array.

Claim 2. (Original) The method of claim 1, wherein:
the first calculation comprises calculating a difference between the connected vertex identifier and a subject vertex identifier that identifies the subject vertex; and


Claim 3. (Original) The method of claim 1, further comprising:
for at least one of the subject vertices of the plurality of vertices, storing first edge values representing a first subset of edges coupled with the at least one subject vertex in a first computing node of the plurality of computing nodes while storing second edge values representing a second subset of edges coupled with the at least one subject vertex in a second computing node of the plurality of computing nodes.

Claim 4. (Original) The method of claim 1, further comprising:
generating a plurality of prospective edge datasets each associated with one of a plurality of prospective computing node topologies for the distributed computing system, wherein each of the plurality of prospective computing node topologies includes a different number of computing nodes; and
for each topology of the plurality of prospective computing node topologies, generating, for each of the computing nodes in the topology, a portion of the prospective edge dataset associated with the topology.

Claim 5. (Original) The method of claim 4, further comprising, for each edge dataset position in the plurality of prospective edge datasets: 
for each edge value in the edge dataset position having a first numerical value, asserting a 
for each edge value in the edge dataset position having a second numerical value, deasserting a flag in the flag array corresponding to the edge dataset position.

Claim 6. (Original) The method of claim 4, further comprising: 
generating a similarity array by performing a bitwise logical XNOR operation between a first flag array corresponding to a first prospective edge dataset and a second flag array corresponding to a second prospective edge dataset, 
wherein:
the plurality of prospective edge datasets comprises the first prospective edge dataset and the second prospective edge dataset,
the first prospective edge dataset is determined for a first topology having the fewest number of nodes of the prospective computing node topologies, and 
the second prospective edge dataset is determined for a second topology having the greatest number of nodes of the prospective computing node topologies.

Claim 7. (Original) The method of claim 6, further comprising:
generating the graph dataset for a topology by, for each edge dataset position, selecting one of a first value from the edge dataset position in the first prospective edge dataset and a second value from the edge dataset position in the second prospective edge dataset based on the flag array corresponding to the topology.

Claim 8. (Original) The method of claim 1, further comprising, for each computing node 
assigning to the computing node a subset of the plurality of vertices in the graph, and
in the computing node, storing edge values representing edges connecting each subject vertex of the plurality of vertices to the subset.

Claim 9. (Original) The method of claim 8, further comprising:
for each computing node of the plurality of computing nodes, calculating an offset array for the computing node, wherein a negative value in the offset array indicates that edge values for the subject vertex corresponding to the negative value are stored in another computing node of the plurality of computing nodes.

Claim 10. (Original) The method of claim 1, further comprising, for each subject vertex of the plurality of vertices in the graph, decoding each of the edge values of the subject vertex in the edge array by:
when the edge value is in the first position in the edge array referenced by the offset for the subject vertex, adding the edge value to a subject vertex identifier that identifies the subject vertex; and
when the edge value is positioned subsequent to the first position in the edge array, adding the edge value to a prior vertex identifier that identifies another connected vertex connected to the subject vertex in the graph.

Claim 11. (Currently amended) A computing device, comprising: 


receive original graph data representing a graph;
based on the original graph data, generate a portion of a graph dataset for each computing node of a plurality of computing nodes in a distributed computing system by, for each subject vertex of a plurality of vertices in the graph:
for each edge of a set of edges coupled with the subject vertex in the graph, calculating an edge value for representing the edge based on a connected vertex identifier that identifies a connected vertex coupled with the subject vertex via the edge by:
when the edge value is assigned in the edge array to a first position referenced by an offset, determining the edge value based on a first calculation, and
when the edge value is assigned in the edge array to a second position subsequent to the first position, determining the edge value based on a second calculation different from the first calculation; and
a memory interface coupled with the encoder circuit and configured to:
for each subject vertex of the plurality of vertices in the graph, record the offset for the subject vertex in a memory system, and
for each edge of the set of edges coupled with the subject vertex in the graph, record the edge value for the edge in the edge array in the memory system.

Claim 12. (Original) The computing device of claim 11, wherein the encoder circuit is further configured to:
perform the first calculation by calculating a difference between the connected vertex identifier and a subject vertex identifier that identifies the subject vertex; and


Claim 13. (Original) The computing device of claim 11, wherein:
the encoder circuit resides in a processing unit, and is further configured to generate the portion of the graph dataset in response to an encode instruction received by the processing unit.

Claim 14. (Original) The computing device of claim 11, wherein the encoder circuit is further configured to:
for each topology of a plurality of prospective computing node topologies, generate a flag array by asserting in the flag array each flag corresponding to a position in an edge array for the topology, wherein the position is referenced by an offset value; and
generate a set of alternative edge values based on a first edge array for a first topology and a second edge array for a second topology;
wherein:
generating the graph dataset comprises, for each edge recorded in an edge array of the graph dataset, selecting one of the alternative edge values based on a position of the edge in the edge array and based on a corresponding flag in the flag array, and
the flag array corresponds to a selected topology of the plurality of prospective computing node topologies.

Claim 15. (Original) The computing device of claim 11, further comprising:

wherein the encoder circuit is further configured to, for each computing node of the plurality of computing nodes, calculate an offset array for the computing node.

Claim 16. (Original) The computing device of claim 11, further comprising:
a decoder circuit coupled with the memory interface and configured to, for each subject vertex of the plurality of vertices in the graph, decoding each of the edge values of the subject vertex in the edge array by:
when the edge value is in the first position in the edge array referenced by the offset for the subject vertex, adding the edge value to a subject vertex identifier that identifies the subject vertex; and
when the edge value is positioned subsequent to the first position in the edge array, adding the edge value to a prior vertex identifier that identifies another connected vertex connected to the subject vertex in the graph,
wherein the memory interface is further configured to read the edge values from the memory system.

Claim 17. (Currently amended) A computing system, comprising:
a plurality of computing nodes in a distributed computing system, wherein each of the  to store a portion of a graph dataset; and
a processing unit coupled with the plurality of computing nodes and configured to generate the portion of the graph dataset for each computing node of a plurality of computing nodes by, for each subject vertex of a plurality of vertices in a graph:
recording for the computing node an offset for the subject vertex, wherein the offset references a first position in an edge array for the computing node;
for each edge of a set of edges coupled with the subject vertex in the graph, calculating an edge value for representing the edge based on a connected vertex identifier that identifies a connected vertex coupled with the subject vertex via the edge by:
when the edge value is assigned to the first position referenced by the offset in the edge array, determining the edge value based on a first calculation, 
when the edge value is assigned to a second position in the edge array subsequent to the first position, determining the edge value based on a second calculation different from the first calculation, and
in the computing node, recording the edge value in the edge array.

Claim 18. (Original) The computing system of claim 17, further comprising: 
a first edge array stored in a first computing node of the plurality of computing nodes; and 
a second edge array stored in a second computing node of the plurality of computing nodes,
wherein the first edge array includes edge values for a different number of subject vertexes than the second edge array.

Claim 19. (Original) The computing system of claim 17, wherein:
for at least one of the subject vertices of the plurality of vertices, first edge values representing a first subset of edges coupled with the subject vertex are stored in a first computing node of the plurality of computing nodes while second edge values representing a second subset of edges coupled with the subject vertex are stored in a second computing node of the plurality of computing nodes.

Claim 20. (Original) The computing system of claim 17, further comprising:
a network interface coupled with the processing unit and configured to, for each computing node of the plurality of computing nodes, transmit the portion of the graph dataset associated with the computing node to the computing node.

Reasons for Allowance
Above claims 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance:
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Relevant prior arts of reference:
Cater et al. (US 2018/0349443 A1), hereinafter Carter.
Patankar et al. (US 2019/0171669 A1), hereinafter Patankar.
Zhang et al. (US 2017/0364534 A1), hereinafter Zhang.

Cater teaches a method graph database encoding values in edge store computing system, wherein one or more components of computer system remotely and located on different nodes of a distributed system to that of generating a portion of a graph dataset for each computing node in a distributed computing system.  Further, the reference disclose that the group of edges are indexed with containing groups of integers that specify numeric values, memory addresses, and/or offsets related to edges and/or other data structures, i.e. edge array, for which the encoding apparatus may obtain, from the linkage structures in the edge store, a number of records for resolving edges in graph database.  Further, Cater teaches that each record may include a numeric identifier for an edge, such as an offset used to resolve the edge, to that of an edge value representing the edge based on a connected vertex/node.  Additionally, Patankar teaches a method that constructs a graph database comprising one or more nodes, i.e. vertices,  and a plurality of edges, each edge of the plurality of edges joining a start node with an end node and defining relationship there between wherein the connected graph can be queried for any or a combination of a network sub-graph identification, network paths, node properties, and edge properties.  Finally, Zhang discloses a system configured to store and update a vertex table structure for the vertices of the graph structure and an edge table, i.e. edge array, for the edges of the graph structure and assign unique vertex identifiers for the vertices, the vertex table linking each vertex identifier to a set of vertex data values for the corresponding vertex; assign unique edge identifiers for the edges, the edge table linking each edge identifier to a set of edge data values for the corresponding edge; and determine the set of vertices and edges using a vertex identifier or an edge identifier. 

However, none of the above prior arts, individually or in combination, disclose generating a portion of a graph dataset for each computing node of a plurality of computing nodes in a distributed computing system by, for each subject vertex of a plurality of vertices in a graph: recording/saving for the computing node an offset for the subject vertex, wherein the offset references a first position in an edge array for the computing node; and for each edge of a set of edges coupled with the subject vertex in the graph, calculating an edge value for representing the edge based on a connected vertex identifier that identifies a connected vertex coupled with the subject vertex via the edge by: when the edge value is assigned to the first position, determining the edge value based on a first calculation; and when the edge value is assigned to a second position in the edge array subsequent to the first position, determining the edge value based on a second calculation different from the first calculation, and in the computing node, recording the edge value in the edge array.
Therefore, the above limitations in conjunction with the remaining limitations of the independent claims render the above amended independent claims allowable.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Zuheir A. Mheir whose telephone number is (571)272-4151.  The examiner can normally be reached on Monday - Friday 9:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
3/11/2021

/ZUHEIR A MHEIR/Patent Examiner, Art Unit 2162      


/PIERRE M VITAL/Supervisory Patent Examiner, Art Unit 2162